11-328-ag
         Ali v. Holder
                                                                                       BIA
                                                                               A095 423 710
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 31st day of May, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                REENA RAGGI,
 9                SUSAN L. CARNEY,
10                    Circuit Judges.
11       ______________________________________
12
13       USMAN ALI,
14                Petitioner,
15                                                              11-328-ag
16                       v.                                     NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Amy Nussbaum Gell, Gell & Gell, New
24                                     York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Susan K. Houser, Senior
28                                     Litigation Counsel; Francis W.
29                                     Fraser, Senior Litigation Counsel,
30                                     Office of Immigration Litigation,
31                                     United States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Usman Ali, a native and citizen of Pakistan,

 6   seeks review of a December 29, 2010 decision of the BIA

 7   denying his motion to reopen his removal proceedings.     In re

 8   Ali, No. A095 423 710 (B.I.A. Dec. 29, 2010).   We review the

 9   BIA’s denial of a motion to reopen for abuse of discretion.

10   See Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).     We

11   assume the parties’ familiarity with the underlying facts

12   and procedural history of the case.

13        In its decision denying Ali’s motion to reopen, the

14   BIA determined that Ali had not satisfied the regulatory

15   requirements for reopening removal proceedings because he

16   had failed to submit an application for relief with his

17   motion.   Ali does not challenge this determination on

18   appeal.   Under 8 C.F.R. § 1003.2(c)(1), “[a] motion to

19   reopen proceedings for the purpose of submitting an

20   application for relief must be accompanied by the

21   appropriate application for relief and all supporting

22   documentation.”   8 C.F.R. § 1003.2(c)(1) (emphasis


                                   2
 1   supplied).   “[T]he plain language of § 1003.2(c)(1) makes

 2   clear that submission of the appropriate application for

 3   relief is mandatory, not permissive.”     Weng Sheng Da v.

 4   Holder, No. 08-5639-ag, 363 Fed. App’x 70, 70 (2d Cir. Jan.

 5   27, 2010) (summary order).   Accordingly, because Ali failed

 6   to file an asylum application with his motion to reopen, the

 7   BIA’s denial of the motion was not an abuse of discretion.

 8   Id.; accord Lin Xing Jiang v. Holder, 639 F.3d 751, 757 (7th

 9   Cir. 2011); Palma-Mazariegos v. Keisler, 504 F.3d 144, 147

10   (1st Cir. 2007); Waggoner v. Gonzales, 488 F.3d 632, 638-39

11   (5th Cir. 2007).   As a separate matter, we have considered

12   Ali’s arguments on appeal and conclude that, even had he

13   submitted the required application, his appeal would fail:

14   the BIA did not abuse its discretion in denying Ali’s motion

15   on the merits.

16       For the foregoing reasons, the petition for review is

17   DENIED.   As we have completed our review, any stay of

18   removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in

20   this petition is DISMISSED as moot.     Any pending request for

21   oral argument in this petition is DENIED in accordance with




                                   3
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   4